



COURT OF APPEAL FOR ONTARIO

CITATION: 3716724 Canada Inc. v. Carleton Condominium
    Corporation No. 375, 2016 ONCA 650

DATE: 20160830

DOCKET: C61559

Hoy A.C.J.O., Brown and Huscroft JJ.A.

BETWEEN

3716724 Canada Inc.

Applicant (Respondent)

and

Carleton Condominium Corporation No. 375

Respondent (Appellant)

Christy Allen, for the appellant

Nadia J. Authier, for the respondent

Heard:  July 22, 2016

On appeal from the order of
    Justice M. Gregory Ellies of the Superior Court of Justice, dated October 15,
    2015, with reasons reported at 2015 ONSC 6626, 63 R.P.R. (5th) 57, and at 2016
    ONSC 1296, 63 R.P.R. (5th) 73.

Hoy A.C.J.O.:

[1]

This appeal considers the oppression remedy in the
Condominium Act,
    1998
, S.O. 1998, c. 19 (the 
Act
).

[2]

The respondent, 3716724 Canada Inc., owns a number of commercial parking
    spots in a mixed-use condominium. It rented them out on a monthly basis. It
    wanted to start renting out the spots on an hourly basis instead to increase
    its profits. The respondent asked the appellant, Carleton Condominium
    Corporation No. 375, to approve changes to the common elements required to make
    that shift. The board of directors of the appellant (the Board) was worried
    about the security implications of the changes requested because they would
    make it easier for trespassers to enter the building. Ultimately, it refused to
    approve the changes unless the respondent hired a full-time security guard who
    would monitor its operation.

[3]

The respondent commenced this application, arguing that the Board had
    unfairly disregarded its interests contrary to s. 135 of the
Act
.
The
    application judge agreed with the respondent, ordered that the respondent be
    allowed to make the changes, and dispensed with the need for a vote of the unit
    owners.

[4]

The appellant argues that the application judge erred (i) by considering
    evidence not properly before him; (ii) in finding that the appellant unfairly
    disregarded the interests of the respondent; and (iii) in dispensing with the
    need for a vote of the unit owners.

[5]

I would give effect to the first two arguments and allow the appeal. It
    is not necessary to address the argument that the remedy granted by the
    application judge was not appropriate.

[6]

To explain my conclusion, I will first set out the legal and factual
    background for this appeal. Then I will summarize the reasons of the
    application judge and conclude by providing my reasons for allowing the appeal.

1.

Legal background: Operation and management of
    condominiums

[7]

The
Act

provides the legal framework for the
    establishment and management of condominiums in Ontario.

[8]

A condominium is a form of property ownership which combines individual
    property interests, exclusively owned by individual unit owners, and common
    elements that are jointly owned by all unit owners as tenants in common:
Re
    511666 Ontario Ltd. et al. and Confederation Life Insurance Co.
(1985), 50
    O.R. (2d) 181 (H.C.J.), at pp. 189-190.

[9]

Property becomes a condominium and starts being subject to the
Act
upon registration of a declaration and description: s. 2(3). Registration of
    the declaration will also create a condominium corporation, which is a corporation
    without share capital whose members are the unit owners: ss. 2(3) and
    5(1).

[10]

Section 27(1) of the
Act

provides that a board of
    directors shall manage the affairs of the corporation. Part of a boards
    obligation is to oversee and manage the common elements of the condominium. The
    corporation is deemed to be the occupier of the common elements and may be
    found liable as such. Therefore, the corporation, and by extension the board, has
    a legal obligation to manage the common elements:
MTCC No. 985 v. Vanduzer
,
    2010 ONSC 900, at para. 28.

[11]

An owner wishing to make an addition, alteration or improvement to the
    common elements must, among other things, obtain the approval of the board: s.
    98. In addition, if the board chooses to treat a proposed change as
    substantial then it must also be voted on and approved by unit owners who own
    at least two thirds of the units of the corporation: ss. 97(4) and (6).

2.

Factual Background

[12]

The condominium at issue is a mixed-use condominium building, containing
    both residential and commercial units, located in the ByWard Market area in
    Ottawa, Ontario. This condominium and the appellant were constituted by a declaration
    registered on April 23, 1987.

[13]

The respondent owns a number of commercial parking spots in the
    condominium. It rented out the parking spots on monthly basis since it purchased
    them. However, renting the parking spots on a monthly basis was no longer
    profitable according to the respondent, and it wanted to convert its business
    to a pay and display hourly parking operation. The declaration creating the
    appellant specifically permits the use of the parking spots for a commercial
    hourly parking business:

All Parking Units owned or leased by the Owner of Unit 27,
    Level 1 and located on Level A of the Parking Garage may be used for a
    commercial parking business for the leasing of individual parking spaces for
    such period of time as the Owner, its assigns, tenants or sub-tenants of such
    Parking Units may in its sole discretion determine provided that not less than
    30 such Parking Units are made available at all times for hourly or daily
    parking.

Indeed, years before, the parking spots had been used
    in a commercial hourly parking business, albeit with a parking attendant on
    site.

[14]

To convert its business into an hourly parking operation, the respondent
    requires a number of changes to the condominiums common elements, including (i)
    installing a garage loop detector on the garage ramp that would cause the
    garage door to open as a vehicle approached; and (ii) changing the hardware on
    an exterior door which would provide free access to a stairwell leading to the
    garage.

[15]

The respondent sought the Boards approval to make the changes in May 2012.

[16]

From the very beginning, the Board made clear that it was concerned that
    some of the changes would make the condominium less safe. The condominium is
    located in a high-crime area with a significant transient population. The parties
    recognized that some of the changes requested by the respondent would increase
    the risk of trespassers gaining access to the garage, which has security
    implications for both unit owners and anyone using the parking spots.

[17]

The Board asked the respondent to obtain a security audit at its own
    expense when the respondent made its request.

[18]

At a meeting held on August 15, 2012, the Board refused to approve the
    requested changes, citing security concerns. It also voted to treat the changes
    as substantial under s. 97(6) of the
Act
.

[19]

The respondent hired Paradigm Private Investigation Services
    (Paradigm) to conduct the security audit which the appellant had requested
    several months before. In its report, submitted to the respondent on May 13,
    2013, Paradigm advised that

consideration [should] be given to the use of additional
    security personnel and in our respectful submission we believe that this can be
    accomplished by the addition of one extra security officer whose primary duties
    would be to maintain enforcement, security, and a visible deterrent for anyone
    considering loitering or engaging in illicit activities on the property.

[20]

The Board advised the respondent that Paradigms report confirmed its
    concerns and that it would not approve the requested changes unless the
    respondent agreed to provide either (i) a parking booth at the parking lot
    entrance with a full-time attendant; or (ii) a full-time security officer who
    would patrol the area with the parking spots.

[21]

The respondent was willing to hire a security guard but only if it was
    no longer required to make contributions to the security fees portion of the
    common elements expenses or if the appellant was willing to share the costs of
    the additional guard. The Board refused this proposal and noted that it did not
    have the legal authority to exempt the respondent from its obligation to pay
    common elements expenses.

[22]

Ultimately, the respondent suggested that it was willing to undertake a
    number of measures at its expense to attenuate the increased risk. However, it
    was unwilling to hire a full-time dedicated security guard. In the Boards view,
    the measures proposed by the respondent were insufficient. It continued to
    insist that the respondent hire a security guard before it would approve the
    requested changes.

[23]

In response, the respondent brought this application in May 2014, alleging
    that the appellants refusal to approve the requested changes was unfairly
    prejudicial and unfairly disregarded its interests, contrary to s. 135 of the
Act
.
    An owner, a declarant or a mortgagee of a unit may make an application under s.
    135(2). It provides as follows:

On an application, if the court determines that the conduct of
    an owner, a corporation, a declarant or a mortgagee of a unit is or threatens
    to be oppressive or unfairly prejudicial to the applicant or unfairly
    disregards the interests of the applicant, it may make an order to rectify the
    matter.

[24]

The parties subsequently asked Paradigm to prepare an updated assessment
    report without commenting on the addition of a security guard on the premises.
    In that updated assessment, Paradigm  qualified its original advice:

While physical surveillance such as uniformed Security Officers
can
be one of the best examples of a deterrent
    that can be considered for any property, by
no means is it
    the only option available
to property management. Security
    considerations must be relative to existing budgets and sometimes simple
    physical changes, as mentioned previously in this report can be equally
    effective tools for security and safety. [Emphasis in original.]

[25]

Following receipt of the second Paradigm report, the appellant arranged
    for its own security assessment by David A. Black, a certified protection professional.
    His report (the Black report) opines as follows:

On site security guards, dedicated to any pay and display
    parking areas are critical in reducing the level of risk for both the high
    priority and medium level risks associated with the Pay and Display as
    identified above. The proprietary guards already on site work alone and would
    leave other duties unattended should they have to be responsible for public
    parking.

3.

The
    Application Judges Decision

[26]

As noted, the respondent brought an application for (i) a declaration
    under s. 135 of the
Act
that the appellants refusal to permit the
    respondent to make the desired changes was unfairly prejudicial and unfairly
    disregarded the respondents interests; and (ii) an order prohibiting the
    impugned conduct. The respondent had also brought a last-minute claim seeking
    damages, but that issue was deferred to a later date.

[27]

The application judge dealt with the application in two stages. First,
    he determined whether the appellants conduct had infringed s. 135 of the
Act
:
3716724 Canada Inc. v. Carleton Condominium No. 375
, 2015 ONSC 6626,
    63 R.P.R. (5th) 57.

[28]

The application judge concluded that the changes requested by the
    appellants constituted additions, alterations or improvements to the common
    elements and, therefore, needed the Boards approval under s. 98 of the
Act
.
    The respondent has not cross-appealed that finding.

[29]

Then the application judge turned to s. 135 of the
Act
. He did
    not explicitly refer to the applicable two-part test, namely that the claimant
    must establish (i) a breach of their reasonable expectations; and (ii) that the
    impugned conduct amounts to oppression, unfair prejudice, or unfair
    disregard:
Metropolitan Toronto Condominium Corporation No. 1272 v. Beach
    Development (Phase II) Corporation
, 2011 ONCA 667, 285 O.A.C. 372, at
    para. 6. However, neither party argues that the application judge failed to
    identify the correct test and, when his reasons are read as a whole, it is
    clear that he considered this two-part test.

[30]

The application judge easily found, at para. 32, that the respondents plan
    to operate a short-term parking facility in the condominium [was] a reasonable
    expectation. According to the application judge, the real issue was whether
    the Boards decision not to permit the [respondent] to do so disregards that
    expectation unfairly.

[31]

Citing
Niedermeier v. York Condominium Corp., No. 50
(2006), 45
    R.P.R. (4th) 182 (S.C.), he accepted that to unfairly disregard the interests
    of a complainant means to ignore or treat the interests of the complainant as
    being of no importance. Some prejudice or disregard is acceptable, provided
    that it is not unfair. This statement of the law is not at issue on this
    appeal.

[32]

The application judge had no doubt that the Boards concerns were
    reasonable. However, he concluded, at para. 37, the appellant was not being
    reasonable by insisting on a full-time security guard.

[33]

While acknowledging that a dedicated, full-time security guard would be
    the best option, the application judge found that based upon the evidence it
    was not a viable option. And, he further noted, it was not the only option as the
    respondent had put forward a combination of other proposals that significantly
    [lowered] the safety risks to a point at whichinsisting [on] a full-time
    security guard becomes unreasonable: para. 39. Given the application judges
    conclusion that the measures proposed by the respondent should have been
    sufficient for the Board, he decided that insisting that the respondent hire a
    prohibitively expensive full-time security guard unfairly disregarded its interests.

[34]

The application judge rejected the respondents argument that
    designating the proposed changes as substantial demonstrated bad faith on the
    part of the appellant. The respondent did not cross-appeal that finding.

[35]

The application judge, after receiving further submissions, addressed
    the issue of remedy:
3716724 Canada Inc. v. Carleton Condominium No. 375
,
    2016 ONSC 1296, 63 R.P.R. (5th) 73. As the Board had elected to treat the
    proposed changes as substantial, and given that the application judge had
    decided not to interfere with that decision, ordinarily a vote of the unit
    owners would be required.  However, the application judge ordered that the
    respondent should be permitted to make the changes without having the unit
    owners vote on them, notwithstanding the requirements of ss. 98(1)(c) and 97(4)
    of the
Act
.

4.

issues
    on appeal

[36]

As noted, I do not find it necessary to address all of the issues raised
    by the appellant. I will be addressing the following two issues:

I.

Did
    the application judge rely on evidence not properly before him?

II.

Did the
    application judge err in concluding that the appellant unfairly disregarded the
    respondents interests?

5.

Did the Application Judge Rely on Evidence not
    Properly Before him?

[37]

The appellants first argument is that the application judges decision
    relied on evidence that he should not have considered. It argues that the
    financial information the application judge relied on could only be found in
    the supplementary affidavit of Steve Heafey, sworn October 2, 2015 (the Heafey
    Affidavit). That affidavit was related to the respondents claim for damages,
    which the parties agreed would be adjourned to a later day. The appellant also
    moves to admit fresh evidence in support of its position.

[38]

In my view, the fresh evidence should be admitted and the appeal should
    be allowed on this ground.

5.1.

Fresh Evidence

[39]

The proposed fresh evidence is an affidavit of Melinda Andrews, sworn
    June 29, 2016. This evidence establishes the following:

·

The respondent served the appellant with an amended notice of
    application and the Heafey Affidavit on October 2, 2015. These materials
    incorporated a claim for the respondents lost profits.

·

Counsel for the appellant communicated that she would be asking
    for an adjournment, as she did not have enough time to respond to the Heafey
    Affidavit or conduct examinations. As a result, the parties agreed to bifurcate
    the issues.

·

Counsel for the respondent filled an Application Conformation
    form on October 9, 2015, which did not include the Heafey Affidavit or the
    Amended Notice of Application among the documents that the presiding judge
    would be referred to.

[40]

The respondent concedes that the application judge was advised at the
    hearing that the parties had agreed to defer the issue of damages and that he
    should accordingly not consider the Heafey Affidavit.

[41]

As noted by this court in
1117387 Ontario Inc. v. National Trust
    Company
, 2010 ONCA 340, 262 O.A.C. 118, at para. 41, where the proposed
    fresh evidence raises issues [about] the validity of the process of the
    hearing, the interests of justice require its admission. Therefore, I would
    grant the appellants motion and admit the fresh evidence.

5.2.

Application Judge Relied on Evidence not Properly Before Him

[42]

The application judges findings that a full-time security guard was not
    a viable option and would be prohibitively expensive underpin his ultimate
    conclusion that the appellant unfairly disregarded the interests of the
    respondent.

[43]

The evidence relied upon by the application judge in making these findings
    was contained in the untested Heafey Affidavit, which the parties had advised
    the application judge not to consider. The only evidence regarding the
    economics of the respondents business that was properly before the application
    judge, and that was before the Board when it made its decision, was that (i) renting
    the parking spots on a monthly basis was no longer profitable for the
    respondent; and (ii) a short-term parking operation would be far more
    profitable. Without the Heafey Affidavit, the application judge could not have
    arrived at the conclusions that underpin his decision.

[44]

Therefore, I agree with the appellant that the application judges
    decision turned on evidence not properly before him and, on that basis, cannot
    stand.

6.

Did
    the application judge err in concluding that the appellant unfairly disregarded
    the respondents interests?

[45]

Even if the evidence contained in the Heafey Affidavit was properly
    before the court, the appellant argues that the application judge erred in
    finding in favour of the respondent. It argues that he erred by assessing the Boards
    decision on a subjective basis and substituting his judgment for that of the Board,
    which had been exercised following a fair process and having regard to
    reasonable safety concerns.

[46]

I agree with this submission.

6.1.

Boards Decision is owed Deference

[47]

The jurisprudence has occasionally recognized that decisions rendered by
    boards of condominium corporations should be shown some deference: see, for
    example,
London Condominium Corporation No. 13 v. Awaraji
, 2007 ONCA
    154, 221 O.A.C. 240, at para. 6. However, the topic has not been addressed in
    great detail.

[48]

The issue has been canvassed extensively in the corporate law context. In
    reviewing decisions rendered by the directors and officers of for-profit
    corporations, Canadian courts have been guided by the business judgment rule.
    This rule recognizes the autonomy and integrity of corporations, and the fact
    that directors and officers are in a far better position to make decisions
    affecting their corporations than a court reviewing a matter after the fact:
UPM-Kymmene
    Corp. v. UPM-Kymmene Miramichi Inc.

(2004), 250 D.L.R. (4th) 526
    (Ont. C.A.), at para. 6; see also
Brant Investments Ltd. v. KeepRite Inc.
(1991), 3 O.R. (3d) 289 (C.A.), at p. 320. Therefore, where the rule applies, a
    court will not second-guess a decision rendered by a board as long as it acted
    fairly and reasonably:
Maple Leaf Foods Inc. v. Schneider Corp.
(1999), 42 O.R. (3d) 177 (C.A.), at p. 191.

[49]

This rule has been reinforced in numerous decisions over the years.
    Significantly, in
BCE Inc. v. 1976 Debentureholders
, 2008 SCC 69,
    [2008] 3 S.C.R. 560, the leading case on the oppression remedy, the Supreme
    Court of Canada explained that a court reviewing a boards decision must show
    some deference, at paras. 40 and 111-112:

The business judgment rule accords deference to a business
    decision, so long as it lies within a range of reasonable alternatives. It
    reflects the reality that directors, who are mandated under s. 102(1) of the
CBCA
to manage the corporations business and affairs, are often better suited to
    determine what is in the best interests of the corporation. This applies to
    decisions on stakeholders interests, as much as other directorial decisions.



[The oppression remedy] claim must be considered from the
    perspective of the duty on the directors to resolve conflicts between the
    interests of corporate stakeholders in a fair manner that reflected the best
    interests of the corporation.



Provided that, as here, the directors decision is found to
    have been within the range of reasonable choices that they could have made in
    weighing conflicting interests, the court will not go on to determine whether
    their decision was the perfect one. [Citations omitted.]

[50]

While the business judgment rule was developed in the context of
    for-profit businesses, it has been applied to not-for-profit corporations as
    well: see, for example,
Hadjor v. Homes First Society
, 2010 ONSC 1589,
    70 B.L.R. (4th) 101, at paras. 47-52. And courts in other jurisdictions have
    applied the rule when reviewing decisions rendered by condominium boards: see,
    for example,
Yusin v. Saddle Lakes Home Owners Assn
, 73 A.D.3d 1168 (N.Y.
    App. Div. 2010); and
Black v. Fox Hills N. Cmty. Assn
, 599 A.2d 1228
    (Md. Ct. Spec. App. 1992).

[51]

Moreover, the rationale underlying the business judgment rule in the corporate
    law context is also applicable to condominium corporations. As representatives elected
    by the unit owners, the directors of these corporations are better placed to
    make judgments about their interests and to balance the competing interests engaged
    than are the courts. For instance, in this case the security concerns arose in
    part as a result of the condominiums location, and the Board members
    knowledge of that area is clearly an advantage that they enjoy over any court
    subsequently reviewing their decision.

[52]

The
Act

provides that the directors are the ones
    responsible for managing the affairs of a condominium corporation: s. 27(1). They
    are also required to act honestly and in good faith, and to exercise the care,
    diligence and skill that a reasonably prudent person would exercise in comparable
    circumstances: s. 37(1). Like their counterparts in corporate statutes, these
    provisions suggest that courts should be careful not to usurp the functions of
    the boards of condominium corporations.

[53]

Therefore, to summarize, the first question for a court reviewing a
    condominium boards decision is whether the directors acted honestly and in
    good faith and exercised the care, diligence and skill that a reasonably prudent
    person would exercise in comparable circumstances. If they did, then the
    boards balancing of the interests of a complainant under s. 135 of the
Act
against competing concerns should be accorded deference. The question in such
    circumstances is not whether a reviewing court would have reached the same
    decision as the board. Rather, it is whether the board reached a decision that
    was within a range of reasonable choices. If it did, then it cannot be said to
    have unfairly disregarded the interests of a complainant.

6.2.

The Boards Decision was Reasonable

[54]

Here, the appellant acted honestly and in good faith. The application
    judge rejected the respondents assertion that the Board demonstrated a lack of
    good faith by deeming the changes substantial. Beyond that rejected challenge,
    the respondent has not impugned either the competence of the Board or the
    process leading up to its decision. The Board was transparent as to the nature
    of its concerns. It requested that the respondent obtain a security audit and considered
    that audit when it was produced. The record reveals that the Board considered the
    respondents request and communications on a number of occasions.

[55]

Therefore, in this case, the real question was whether the Board reached
    a decision that was within a range of reasonable choices. Respectfully, the application
    judge did not focus on that question. In my view, he found in favour of the
    respondent because he disagreed with the balance between competing interests
    struck by the Board.

[56]

The evidence indicated that the condominium is located in a high-crime
    area and the application judge accepted that the Boards concerns were
    reasonable. Both the first Paradigm report and the Black Report suggested that a
    security guard should be hired if the changes the respondent requested were
    made. The application judge agreed that this was the best option.

[57]

While I do not disagree with the application judges finding that the respondent
    had a reasonable expectation that it would be able to operate a short-term
    parking facility in the condominium, it is important to note the impact of the
    Boards decision on that expectation. The Board did not prohibit the appellant
    from engaging in this business or changing its business model. The Board merely
    put in place certain preconditions for approving changes to the condominiums
    common elements in order to address the increased security risk that would be
    caused by the changes that the respondent wanted to make.

[58]

The Board considered the respondents desire to increase its profits,
    and balanced that interest against the competing security interests of other
    unit owners. It also considered the security implications for persons using the
    parking spots. The term balancing in these circumstances is used only as a
    metaphor because the Board was not balancing like against like, but competing
    interests of different natures- the economic interests of the respondent and
    the personal security interests of others. A condominium board sometimes will
    be faced with different interests that cannot be reduced to a common unit of
    measurement, yet still must attempt to balance them.

[59]

In this case, the Boards decision had the effect of rendering the
    respondents proposal less profitable. But that does not mean that the Board
    unfairly disregarded the interests of the respondent. The Board was entitled,
    indeed required, to consider the impact of the changes on the interests of other
    unit owners. And as the deemed occupier of the common elements of the
    condominium, it was also entitled to consider the security implications for
    users of the common elements. It did not ignore or treat the interests of the
    respondent as being of no importance. It simply  in good faith and after a
    fair process  determined that legitimate and reasonable competing interests
    were more important. Its decision not to approve the requested changes to the
    common elements unless the respondent hired a security guard was within a range
    of reasonable choices.

[60]

As I have said, the evidence in the Healey Affidavit was not properly
    before the application judge. Nor was it before the Board when it decided not
    to approve the requested changes to the common elements.  However, even if it
    had been, I am of the view that a decision requiring a security guard as a
    condition of approving the changes to the common elements would have fallen within
    a range of reasonable alternatives. On this record, it was open to the Board to
    conclude that the increased security risk outweighed the respondents
    commercial interests.

7.

Disposition

[61]

I would admit the fresh evidence, allow the appeal, and dismiss the
    application against the appellant. I would set aside the costs below in favour
    of the respondent and instead order that the same amount be payable to the
    appellant. And I would award the appellant its costs of the appeal, fixed at $9,500,
    inclusive of HST and disbursements.

Released:  AH  AUG 30 2016

Alexandra Hoy
    A.C.J.O.

I agree David M. Brown
    J.A.

I agree Grant Huscroft
    J.A.


Appendix A
Extracts from Declaration for CC 375 Registered on April 23, 1987

3.2
Occupation and Use
.
The
    occupation and use of the Units shall be in accordance with the following
    restrictions and stipulations:



(b) Commercial Units with the exception of Unit 27, Level
    1 shall be occupied and used only for those commercial uses permitted
    (including legal nonconforming uses) by the City of Ottawa restricted area
    (zoning) by-laws respecting the Lands as at the date of registration of the
    Declaration and for no other purpose.

(c) Parking Units located on Levels B, C and D shall be
    used and occupied only for private motor vehicle purposes, and without
    restricting any wider definition of the word motor vehicle as may be imposed
    by the Board of directors, the term motor vehicle shall be deemed to include
    a personal motor vehicle, station wagon and motorcycle as customarily
    understood.  The Owner of each Parking Unit shall keep such Unit in a clean and
    slightly condition.  The Owner of a double Parking Unit may park two vehicles
    thereon.  The full use and occupancy of Unit 8, Level A may be restricted to
    provide access to the Corporation through the Unit to the telephone room
    adjacent thereto.
All
    Parking Units owned or leased by the Owner of Unit 27, Level 1 and located on
    Level A of the Parking Garage may be used for a commercial parking business for
    the leasing of individual parking spaces for such period of time as the Owner,
    its assigns, tenants or sub-tenants of such Parking Units may in its sole
    discretion determine provided that not less than 30 such Parking Units are made
    available at all times for hourly or daily parking.
The parking
    rates which may be charged for such hourly or daily parking shall not exceed
    the rate charged from time to time by other similar commercial type parking
    operations in the City of Ottawa.  No Parking Unit located on Levels B, C and D
    shall be used for commercial parking business.

(d)
Unit 27, Level 1 shall be occupied and used for the operation of a
    commercial parking business and any incidental use thereto.




4.2.4
Signs
.



(iv)  The Owner of Unit 27, Level 1 may affix signs to,
    in or over the interior and exterior of such Unit for the purpose of
    advertising parking and parking rates.  The Owner of Unit 27, Level 1 may place
    a portable sandwich board sign advertising parking hours and rates at the
    George Street entrance to the parking garage.


